WHITING, P. J.
,-(Concurring specially). Appellants contend that defendant wfas the trustee of a resulting trust. The *336trial- court was apparently of the theory that appellant was originally Ale trustee of ian- express truisit; .that he remained such trustee until notice of his renunciation of such express trust was brought home to respondent's-; and A&lt such renunciation was brought home to respondents-, mat at the time Aey received knowledge -of the f-actis showing Aalt -appellant was claiming' adversely to Aem, but at the time that they received- -advice as- to- the legal effect of the facts of which Aey had. received knowledge-. I am of the opinion Alat appellant was a trustee of this, property under an express trust -at Ae time of his- purchase- at the foreclosure sale; -that, as -against his cestui's- q-u-e-. trusltent, he -can-not claim 'thaifc he renounced Ae -express' trust and became tAe trustee of a resulting trust by -a wrongful purchase, land thu-s -started running a period of adverse possession under which he oo-uld claim title; that he -remained, as to Ae respondents, the -trustee of an express trust, holdling title for th-eir benefit up- to such time as- they receive knowledge of facte showing Aat he liad renounced such trust and was -claiming' adversely to them; -Aat the placing of .record, by appellant, of hie sheriff’s deed was not constructive notice- to respondents-, the ce-stuis qu-e brustent of -an express- trust (see numerous cases cited pages 215 and 216 of 22 L. R. A. [N. S.]), but -that respondents could and did receive constructiva notice -Aat -appellant was claiming adversely, Auough actual notice of such facts as 'Should have -put them upon inq|uiry, which inquiry, if followed, would have revealed Ae fact of aplpellant’s adverse -claim (section 2452, C. C.); that Ae trial court erred in dating subh constructive notice from the- date when respondents' were advised -o-f the l-egal effect of what had -transpirad, instead of froto Ae date of -the knowledge of the facts constituting constructive notice, and that subh error was- prejudicial requiring a reversal of the cause. I am also of -Ale opinion Aat a new trial should! he granted on Ae ground of newly discovered evidence.